Title: To George Washington from Elias Boudinot, 1 August 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Sir,
                            Princeton 1st August 1783
                        
                        Agreeable to the assurance contained in my letter of yesterday by the Post, I do myself the pleasure of
                            enclosing the Act of Congress referred to therein; and have the honor to be, with great regard, Your excellency’s Obedient
                            & very humb. Servt
                        
                            Elias Boudinot

                        
                    